Name: Commission Regulation (EEC) No 2776/83 of 4 October 1983 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 - 6 . 10 . 83 Official Journal of the European Communities No L 273/9 COMMISSION REGULATION (EEC) No 2776/83 of 4 October 1983 establishing unit values for the determination of the customs value of certain perishable goods dance with Article 1 (2) of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simplified procedures for the determination of the customs value of certain perishable goods ('), as last amended by Regulation (EEC) No 3063/82 (2), and in particular Article 1 thereof, Whereas Article 1 of that Regulation provides that the Commission shall periodically establish unit values for the products referred to in the classification in the Annex ; Whereas the result of applying the rules and criteria laid down in Regulation (EEC) No 1577/81 to the elements communicated to the Commission in accor HAS ADOPTED THIS REGULATION : Article 1 The unit values provided for in Article 1 ( 1 ) of Regula ­ tion (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto . Article 2 This Regulation shall enter into force on 7 October 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 4 October 1983 . For the Commission Karl-Heinz NARJES Member of the Commission (') OJ No L 154, 13 . 6 . 1981 , p . 26 . (2) OJ No L 323 , 19 . 11 . 1982, p . 8 . No L 273/ 10 Official Journal of the European Communities 6 . 10 . 83 ANNEX Code NIMEXE code CCT heading No Description Amount of unit values per 100 kg net \ Bfrs/Lfrs Dkr DM FF £ Irl Lit F1 £ 1.10 07.01-13 07.01-15 07.01 All New potatoes 1513 270,47 75,39 226,33 23,88 44567 84,39 19,01 1.12 07.01-21 07.01-22 07.01 B I Cauliflowers 4443 796,33 223,32 667,69 70,67 132662 251,37 62,06 1.14 07.01-23 07.01 B II White cabbages and red cabbages 961 172,15 48,04 144,14 15,21 28449 54,00 11,94 1.16 ex 07.01-27 ex 07.01 B III Chinese cabbage 1701 304,76 85,06 255,18 26,92 50364 95,61 21,14 1.20 07.01-31 07.01-33 07.01 D I Cabbage lettuce 3542 630,10 174,36 529,1 1 55,94 ! 105563 194,94 44,18 1.22 ex 07.01-36 ex 07.01 D II Endives 1214 217,62 61,02 182,46 19,31 36254 68,69 16,95 1.28 07.01-41 07.01-43 07.01 F I Peas 4057 721,93 202,45 609,24 64,09 120429 227,93 52,87 1.30 07.01-45 07.01-47 07.01 F II Beans (of the species Phaseolus) 1697 304,39 84,47 254,18 26,76 50333 94,56 20,99 1.32 ex 07.01-49 ex 07.01 F III Broad beans 1342 240,32 67,07 201,22 21,23 39715 75,39 16,67 1.40 ex 07.01-54 ex 07.01 G II Carrots .2389 426,91 119,00 357,25 37,70 70346 1,33,20 30,02 1.50 ex 07.01-59 ex 07.01 G IV Radishes 4618 821,87 231,35 693,68 73,21 137365 260,35 60,26 1.60 07.01-63 ex 07.01 H Onions (other than sets) 524 93,37 25,83 78,40 8,29 15642 28,88 6,54 1.70 07.01-67 ex 07.01 H Garlic 6421 1 142,28 316,10 959,20 101,41 191370 353,39 80,10 1.74 ex 07.01-68 ex 07.01 IJ Leeks 2052 368,76 102,39 308,19 32,41 60531 114,51 25,96 1.80 07.01 K Asparagus : I 1.80.1 ex 07.01-71l  green 20663 3675,38 1017,08 3086,33 326,32 615749 1 137,07 257,74 1.80.2 ex 07.01-71\  other 10172 1813,34 507,67 1 526,77 160,70 300 506 568,89 125,88 1.90 07.01-73 07.01 L Artichokes 2431 432,73 121,35 365,18 38,41 72186 136,62 31,69 1.100 07.01-75 07.01-77 07.01 M Tomatoes 2660 473,29 130,97 397,44 42,02 79293 146,42 33,19 1.110 07.01-81 07.01-82 07.01 PI Cucumbers 2296 408,55 113,05 343,07 36,27 68445 126,39 28,65 1.112 07.01-85 07.01 Q II Chantarelles 44408 7965,69 2210,49 6651,74 700,33 1317180 2474,71 549,40 1.118 07.01-91 07.01 R Fennel 1335 237,70 66,91 200,63 21,17 39729 75,29 17,42 1.120 07.01-93 07.01 S Sweet peppers 3035 539,94 149,41 453,40 47,93 90458 167,04 37,86 1.130 07.01-94 ex 07.01 T Aubergines (Solanum melongena L.) 2803 498,72 138,01 418,79 44,28 83552 154,29 34,97 1.140 07.01-96 ex 07.01 T Vegetable marrows (including courgettes) (Cucurbita pepo L. var. medullosa Alef.) 1322 236,77 66,08 1 98,25 20,91 39127 74,27 16,42 1.150 ex 07.01-99 ex 07.01 T Celery stalks and leaves 3651 655,81 182,19 547,87 57,86 107875 203,91 46,64 1.160 ex 07.06-90 ex 07.06 B Sweet potatoes , fresh, whole 3764 669,51 185,27 562,21 59,44 112165 207,13 46,95 2.10 08.01-31 ex 08.01 B Bananas, fresh 2266 403,15 111,56 338,53 35,79 67541 124,72 28,27 2.20 ex 08.01-50 ex 08.01 C Pineapples , fresh 4372 784,39 217,67 655,00 68,96 129704 243,68 54,10 2.30 ex 08.01-60 ex 08.01 D Avocados, fresh 8912 1 585,21 438,67 1331,15 140,74 265576 490,42 111,16 2.40 ex 08.01-99 ex 08.01 H Mangoes and guavas, fresh 8 547 1 520,29 420,70 1 276,64 134,98 254700 470,34 106,61 2.50 08.02 A I Sweet oranges, fresh : l 2.50.1 08.02-02I I 08.02-06 08.02-12  Sanguines and semi-sanguines 1459 261,28 72,92 218,77 23,08 43178 81,96 18,12 08.02-16 | I 6 . 10 . 83 Official Journal of the European Communities No L 273/ 11 Code NIMEXE code CCT heading No Description Amount of unit values per 100 kg net Bfrs/Lfrs Dkr DM FF £ Irl Lit F1 £ 2.50.2 08.02-03 08.02-07 08.02-13 08.02-17  Navels, Navelines, Navelates, Salustianas, Vernas, Valencia lates, Maltese, Shamoutis, Ovalis, Trovita and Hamlins 2449 435,61 120,54 365,79 38,67 72979 134,76 30,54 2.50.3 08.02-05 08.02-09 08.02-15 08.02-19  others 2379 423,23 117,12 355,40 37,57 70905 130,93 29,67 2.60 ex 08.02 B Mandarins including tangerines and satsumas, fresh, Clementines, wilkings and other similar citrus hybrids, fresh : 2.60.1 08.02-29  Monreales and satsumas 942 168,28 46,91 140,82 14,86 27730 52,50 11,83 2.60.2 08.02-31  Mandarins and wilkings 1704 303,85 84,60 254,63 26,90 50388 94,57 20,97 2.60.3 08.02-32\  Clementines 896 160,99 44,69 134,46 14,14 26426 49,95 11,21 2.60.4 08.02-34 1 08.02-37 I  Tangerines and others 2646 470,75 130,27 395,30 41,79 78867 145,64 33,01 2.70 ex 08.02-50 ex 08.02 C Lemons, fresh 3223 573,44 158,68 481,53 50,91 96071 177,41 40,21 2.80 ex 08.02 D Grapefruit, fresh : \ 2.80.1 ex 08.02-70 Il  white 2784 495,33 137,07 415,94 43,97 82984 153,24 34,73 2.80.2 ex 08.02-70  pink 4275 760,49 210,44 638,60 67,52 127407 235,27 53,33 2.90 08.04-11 08.04-19 08.04-23 08.04 A I Table grapes 2182 388,27 107,44 326,04 34,47 65048 120,12 27,22 2.95 08.05-50 08.05 C Chestnuts 4338 777,47 218,03 651,88 69,00 129 521 245,42 60,59 2.100 08.06-13 08.06-15 08.06-1 7 08.06 A II Apples 1649 293,38 81,18 246,36 26,04 49152 90,76 20,57 2.110 08.06-33 08.06-35 08.06-37 08.06-38 08.06 B II Pears 1371 244,02 67,52 204,91 21,66 40881 75,49 17,11 2.115 08.06-50 08.06 C Quinces 2490 446,25 125,14 374,16 39,60 74342 140,86 34,77 2.120 08.07-10 08.07 A Apricots 1813 325,50 90,35 271,87 28,60 53429 100,99 22,67 2.130 ex 08.07-32 ex 08.07 B Peaches 1813 325,29 90,26 271,63 28,59 53789 101,05 22,43 2.140 ex 08.07-32 ex 08.07 B Nectarines 2691 479,80 133,60 402,07 42,48 79565 149,33 33,11 2.150 08.07-51 1 08.07-55 I 08.07 C Cherries 4080 732,78 203,58 612,17 64,66 120536 227,85 52,11 2.160 08.07-71 1 08.07-75 ] 08.07 D Plums 1700 302,41 83,68 253,94 26,85 50664 93,56 21,20 2.170 08.08-11 1 08.08-15 I 08.08 A Strawberries 19943 3547,42 981,66 2978,88 314,96 594311 1 097,49 248,76 2.175 08.08-35 08.08 C Fruit of the species Vaccinium myrtillus 7285 1 306,73 362,62 1091,18 114,88 216076 405,96 90,12 2.180 08.09-11 ex 08.09 Water melons 744 132,51 36,66 111,27 11,76 22200 40,99 9,29 2.190 08.09-19 ex 08.09 Melons (other than water melons) 1455 258,84 71,62 217,35 22,98 43364 80,08 18,15 2.195 ex 08.09-90 ex 08.09 Pomegranates 6876 1 223,1 1 338,46 1 027,08 108,59 204912 378,40 85,77 2.200 ex 08.09-90 ex 08.09 Kiwis 11745 2089,17 578,13 1 754,34 185,49 350005 646,34 146,50 2.205 ex 08.09-90 ex 08.09 Medlars 3040 544,55 151,99 455,95 48,11 89991 170,83 37,77